Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 30, 2018

                                       No. 04-18-00532-CR

                                  Daniel Cervantes SALAZAR,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR6992
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER

         The reporter’s record in this appeal was originally due September 18, 2018, but it was not
filed. The clerk of this court notified the court reporter, Erminia Uviedo, that she is the court
reporter responsible for timely filing the reporter’s record, and the record had not been filed. Our
letter directed Ms. Uviedo to file the record by October 24, 2018. On that date, Ms. Uviedo filed
a notification of late record, requesting an additional thirty-one days to file the record. The court
granted her motion and ordered Ms. Uviedo to file the record by November 19, 2018. Our order
advised Ms. Uviedo that the court would not grant a further extension of time unless she filed a
motion (1) establishing extraordinary circumstances that prevented her from timely filing the
record, (2) advising the court of the status of completion, and (3) providing the court reasonable
assurance the record will be completed and filed by the requested extended deadline. Ms.
Uviedo has not filed the record or otherwise responded to our order, and she has not responded to
telephone messages left by the office of the clerk of this court.

        We therefore order Erminia Uviedo to file the reporter’s record by December 10, 2018.
The court will not grant any further extensions of time. If Ms. Uviedo is unable to perform all
her duties and complete the record in a timely manner, she must take whatever steps are
necessary, including requesting a substitute reporter or hiring competent assistance, to file the
record by the date ordered. If the record is not filed by the date ordered, we may order the
reporter to appear and show cause why she should not be held in civil or criminal contempt of
this court or otherwise sanctioned.
        We further order the clerk of this court to serve a copy of this order on Ms. Uviedo by
email and first class United States mail and by certified mail, return receipt requested. Because
“[t]he trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed,” Tex. R. App. P. 35.3(c), we also order the clerk of this court to serve a copy of this
order on the trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court